



Exhibit 10.10


Scripps Supplemental Executive Retirement Plan
(As Amended and Restated Effective February 23, 2015)
                                                    


TABLE OF CONTENTS
Page


ARTICLE 1. INTRODUCTION                                 1
ARTICLE 2. DEFINITIONS                                     3
ARTICLE 3. PLAN PARTICIPATION                             4
ARTICLE 4. BENEFITS PAYABLE; TIME AND FORM OF PAYMENT             4
ARTICLE 5. PAYMENT OF SERP BENEFITS                         6
ARTICLE 6. PLAN ADMINISTRATION                             6
ARTICLE 7. MISCELLANEOUS PROVISIONS                         6




ARTICLE 1. INTRODUCTION


1.1    Effective Date. The E.W. Scripps Company (“EWSCO”) hereby amends and
restates the Scripps Supplemental Executive Retirement Plan (sometimes
heretofore called the Scripps Excess Benefit Plan), effective as of the
Effective Date. In order to comply with Section 409A of the Code, the Plan is
divided into two parts, one of which is named “Part One” and the other of which
is named “Part Two.” Except as otherwise provided herein, Part One of the Plan
shall be governed by the terms and conditions of the Plan as in effect on
October 3, 2004, a copy of which is attached hereto as Exhibit A. Nothing
contained herein is intended to materially enhance a benefit or right existing
under Part One of the Plan as of October 3, 2004, or add a new material benefit
or right to the amounts accrued under Part One of the Plan. Part Two of the Plan
shall be governed by the terms and conditions set forth herein. Part One and Two
of the Plan are frozen as to new participants.
1.2    History. The Scripps Supplemental Executive Retirement Plan (“SERP”)
originally was established by a predecessor of EWSCO on October 27, 1982 in
response to certain limitations that were imposed upon tax qualified pension
plans by the Tax Equity and Fiscal Responsibility Act of 1982 (“TEFRA”). TEFRA
had the effect of reducing tax qualified pension benefits for executive
employees by limiting the amount of an employee’s annual compensation that may
be recognized under such a plan and limiting the maximum level of benefits that
may be paid to an employee by such a plan. Following the original adoption of
the SERP by EWSCO, various affiliates of EWSCO thereafter adopted the SERP from
time to time for the benefit of their own executive employees. Effective May 8,
2008, the SERP was amended and restated to comply with the provisions of Section
409A of the Code.
1.3    Purpose. The purpose of the SERP is to supplement benefits payable to,
and on behalf of, Covered Employees by the Scripps Pension Plan, a tax qualified
retirement plan maintained by EWSCO and its affiliates. In general, the SERP
provides Covered Employees with benefits approximately equal to the additional
benefits they would have earned under the Scripps Pension Plan, by reason of
their Scripps and





--------------------------------------------------------------------------------





Scripps-related employment, in the absence of the annual compensation limits and
maximum benefit limits imposed by Section 401(a)(17) and Section 415,
respectively, of the Code.
1.4    Part One. Except as otherwise provided herein, Part One of the Plan shall
exclusively govern the benefits payable to any Covered Employee who was vested
as of December 31, 2004, separated from service prior to January 1, 2005, and
with respect to whom no additional amounts were “deferred” (as defined in
Section 409A of the Code) under the Plan after December 31, 2004. Part One
therefore covers an individual who is in pay status under the Plan as of
December 31, 2004 or who separated from service prior to January 1, 2005 and who
was entitled to a benefit under the Plan (even if payment of the benefit had not
begun by December 31, 2004) provided that no additional amounts were “deferred”
(as defined in Section 409A of the Code) under the Plan after December 31, 2004.
1.5    Part Two. Part Two of the Plan shall govern the benefits payable to all
Covered Employees whose benefit is not otherwise governed by Part One.
1.6    2008 Separation Transaction. Effective as of the day immediately
following the Transition Period End Date (as defined in the Employee Matters
Agreement by and between The E. W. Scripps Company and Scripps Networks
Interactive, Inc.), the Scripps Networks Interactive, Inc. Supplemental
Executive Retirement Plan (“SNI SERP”) assumed and agreed to fully perform, pay
and discharge all liabilities, when due, of the Plan with respect to all SNI
Participants (as defined in the Employee Matters Agreement by and between The E.
W. Scripps Company and Scripps Networks Interactive, Inc.), and the SNI
Participants ceased to participate or have any rights under this Plan.
1.7    Assumption of Certain Obligations by Journal Media Group, Inc. In
accordance with the terms and conditions of the Employee Matters Agreement,
effective as of the Distribution Time, each Former Scripps Nonqualified Plan
Participant who participated in the Plan immediately prior to the Distribution
Time shall cease to participate in the Plan and shall have no further rights
under the Plan. Effective as of the Newspaper Merger Effective Time (or
effective as of the Transition Period End Date, as applicable with respect to
Former Scripps Nonqualified Plan Participants who participated in the Plan
immediately prior to the Distribution Time and who become Former Scripps
Nonqualified Plan Participants after the Newspaper Merger Effective Time), each
Former Scripps Nonqualified Plan Participant who participated in the Plan
immediately prior to the Distribution Time shall become a participant in the
Journal Media Group, Inc. Supplemental Executive Retirement Plan, and Journal
Media Group, Inc. will assume, and fully perform, pay and discharge all
liabilities, when such liabilities become due, of the Plan with respect to
Former Scripps Nonqualified Plan Participants. Journal Media Group, Inc. will be
responsible for any and all liabilities and other obligations with respect to
the Journal Media Group, Inc. Supplemental Executive Retirement Plan.
1.8    Participating Employers. EWSCO and its affiliates who participate in the
SERP (collectively, the “Participating SERP Employers”) each agree to pay the
benefits which their own covered employees become entitled to receive under the
terms of the SERP. Except as otherwise provided herein, each such covered
employee only will receive SERP benefits from the particular Participating SERP
Employer by whom he/she was employed. SERP benefits shall not be advance funded,
but rather shall only be payable from the general assets of the Participating
SERP Employer, with the covered employee being a general creditor of his/her
Participating SERP Employer.
1.9    Interpretation. It is intended that (a) the SERP constitute an unfunded
deferred compensation plan for a select group of management or highly
compensated employees, within the meaning of Sections 201(2) and 401(a)(1) of
ERISA; (b) the SERP be an excess benefit plan, within the meaning of Sections
3(36) and 4(b)(5) of ERISA; and (c) that the SERP comply with Section 409A of
the Code. Accordingly, all provisions of the SERP are to be interpreted and
carried out in a manner consistent with the aforesaid intentions.





--------------------------------------------------------------------------------





ARTICLE 2. DEFINITIONS


2.1
“Adjusted Annual Compensation” means a Covered Employee’s “Annual Compensation”
under the Scripps Pension Plan, but determined without regard to any limitations
imposed by reason of Section 401(a)(17) of the Code on the maximum amount that
may recognized as Annual Compensation. A Covered Employee’s Adjusted Annual
Compensation also shall include (to the extent not already included in Annual
Compensation) the following amounts, which shall be added to the Covered
Employee’s compensation for the taxable year in which such amounts are earned:



(a)
Payments in the nature of deferred compensation which have been designated by
the Pension Board as includable in an employee’s Adjusted Annual Compensation
for purposes of this Plan; and



(b)
Other forms of executive compensation or incentive compensation which have been
designated by the Pension Board as includable in an employee’s Adjusted Annual
Compensation for purposes of this Plan.



2.2
“Beneficiary” means a Covered Employee’s “Beneficiary” under the Scripps Pension
Plan.



2.3
“Code” means the Internal Revenue Code of 1986, as amended.



2.4
“Covered Employee” means a management or highly compensated employee of a
Participating SERP Employer (a) who is eligible to receive a vested benefit
under the Scripps Pension Plan that is limited by reason of Section 401(a)(17)
and/or Section 415 of the Code, and (b) who has not been expressly excluded from
participation in the SERP by agreement with his/her Participating SERP Employer.
For purposes of clarity, no Former Scripps Nonqualified Plan Participant shall
be treated as a Covered Employee for purposes of the Plan after the Distribution
Time (or after the Transition Period End Date, as applicable with respect to a
Transition Period Services Provider who becomes a Former Scripps Nonqualified
Plan Participant after the Newspaper Merger Effective Time).



2.5
“Effective Date” means immediately prior to the Newspaper Merger Effective Time
as such term is defined in the Master Transaction Agreement.



2.6
“Employee Matters Agreement” means the Employee Matters Agreement, by and among
The E.W. Scripps Company, Desk Spinco, Inc., Desk NP Operating, LLC, Journal
Communications, Inc., Boat Spinco, Inc., and Boat NP Newco, Inc., dated as of
July 30, 2014.



2.7
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.



2.8
“EWSCO” means The E.W. Scripps Company, or any successor.



2.9
“Master Transaction Agreement” means the Master Transaction Agreement, by and
among The E. W. Scripps Company, Scripps Media, Inc., Desk Spinco, Inc., Desk NP
Operating, LLC, Desk NP Merger Co., Desk BC Merger, LLC, Journal Communications,
Inc., Boat Spinco, Inc., Boat NP Merger Co., and Boat NP Newco, Inc., dated as
of July 30, 2014.



2.10
“Participating SERP Employer” means a “Participating Employer” under the Scripps
Pension Plan that is in the EWSCO control group under Section 414(b) or 414(c)
of ERISA, or any other






--------------------------------------------------------------------------------





Participating Employer under the Scripps Pension Plan that adopts the SERP with
the consent of the Pension Board.


2.11
“Pension Board” means the “Pension Board” under the Scripps Pension Plan.



2.12
“Scripps Pension Plan” or “Pension Plan” means the document entitled Scripps
Pension Plan, as the same may be amended and restated from time to time,
including the tax qualified pension plan provided for thereunder.



2.13
“Separation from Service” means a termination of employment in such a manner as
to constitute a “separation from service” as defined under Section 409A of the
Code and shall include terminations due to death. Upon a sale or other
disposition of the assets of EWSCO or any member of its controlled group to an
unrelated purchaser, the Pension Board reserves the right, to the extent
permitted by Section 409A of the Code, to determine whether Covered Employees
providing services to the purchaser after and in connection with the purchase
transaction have experienced a Separation from Service.



2.14
“SERP” or “Plan” means this document, as the same may be amended from time to
time, including the nonqualified pension plan provided for hereunder.



2.15
“SERP Benefit” means any benefit payable under the SERP to or on behalf of a
Covered Employee.



2.16
“TEFRA” shall have the meaning specified in Section 1.2 hereof.



2.17
In addition to the foregoing, in the case of any terms which are used in the
SERP and not defined herein but which are defined in the Scripps Pension Plan,
the Employee Matters Agreement or the Master Transaction Agreement, such terms
shall have the meanings set forth in the Scripps Pension Plan, the Employee
Matters Agreement or the Master Transaction Agreement, as applicable.



2.18
Whenever appropriate, words used herein in the singular may be read as the
plural and the plural may be read as the singular. Unless otherwise clear from
the context, words used herein in the masculine shall also be deemed to include
the feminine.



ARTICLE 3. PLAN PARTICIPATION


An individual must be a Covered Employee in order to participate in the SERP.
Commencing July 1, 2009, the Plan was frozen to otherwise eligible employees who
had not completed at least one year of Eligibility Service (as defined in the
Pension Plan) as of June 30, 2009, and such employees are not entitled to
participate in the Plan. The Plan continued for otherwise eligible employees of
Participating Employers who had completed at least one year of Eligibility
Service as of June 30, 2009.
ARTICLE 4.
BENEFITS PAYABLE; TIME AND FORM OF PAYMENT



4.1    General. A Covered Employee whose Separation from Service occurs for any
reason other than death shall receive the benefit described in this Article 4,
payable at the time and in the form described in this Article 4. For purposes of
this Article 4, payment to a Covered Employee shall include payment to his/her
Beneficiary. Any rules adopted by the Pension Board regarding the computation of
a Covered Employee’s SERP Benefit shall have the same force and effect as if
expressly included in this document.





--------------------------------------------------------------------------------





4.2    Calculation of Benefit. A Covered Employee’s SERP Benefit shall be a lump
sum payment actuarially equivalent to the benefit calculated as follows:
Difference between:
(a)
The Covered Employee’s “normal retirement benefit” under the Scripps Pension
Plan, and

(b)    What the Covered Employee’s “normal retirement benefit” would be if
computed on the basis of his/her Adjusted Annual Compensation and without any
Code Section 415 maximum benefit limitation (as currently set forth in Section
6.02 of the Scripps Pension Plan);
Reduced by:
(c)
If the date the Covered Employee Separates from Service occurs on or after the
date he/she has both attained age 55 and completed at least 10 years of service,
0.4167% for each month by which the commencement of benefit payments precedes
the Covered Employee’s 62nd birthday; or

(d)
In all other cases, 0.5% for each month, if any, by which the commencement of
benefit payments precedes the Covered Employee’s 65th birthday.

The actuarial factors and assumptions used under the Scripps Pension Plan to
convert the normal form of retirement benefit into a lump sum form of benefit
shall be used to convert the SERP Benefit into a lump sum.
The SERP Benefit shall include a gross-up intended to cover the Medicare
hospital insurance tax assessable to the employee on the amount payable under
the SERP.
4.3    Calculation of Benefit in the Event of Death. In the event the Covered
Employee’s Separation from Service is due to death, the SERP Benefit payable to
the Covered Employee’s “surviving spouse” as defined in the Scripps Pension Plan
shall be a lump sum payment actuarially equivalent to the benefit calculated as
follows:
Difference between:
(a)
The “Surviving Spouse’s Benefit” under the Scripps Pension Plan, and

(b)    What the “Surviving Spouse’s Benefit” would be if computed on the basis
of the Covered Employee’s Adjusted Annual Compensation and without any Code
Section 415 maximum benefit limitation (as currently set forth in Section 6.02
of the Scripps Pension Plan).
The Scripps Pension Plan actuarial factors and assumptions shall be used to
convert the SERP Benefit into a lump sum.
The SERP Benefit shall include a gross-up intended to cover any Medicare
hospital insurance tax assessable on the amount payable under the SERP.





--------------------------------------------------------------------------------





4.4    Time of Payment. The SERP Benefit of a Covered Employee whose Separation
from Service occurs for any reason including death shall be distributed within
30 days after the first business day of the seventh month following the Covered
Employee’s Separation from Service.
4.5    Form of Payment. A Covered Employee’s SERP Benefit shall be paid in cash
in the form of a single lump sum.
4.6    Pre-2009 Payments. Notwithstanding anything contained in this Article 4
to the contrary, if a Covered Employee commenced payment of his/her SERP Benefit
in conjunction with his/her benefit under the Scripps Pension Plan prior to
January 1, 2009, then such benefit shall be payable at the same time and in the
same form elected by the Covered Employee under the Scripps Pension Plan. Such
time and form of payment shall not be subject to change after January 1, 2009
and shall not be affected by any changes in the time or form of payment of the
benefit under the Scripps Pension Plan that occur on or after January 1, 2009.
ARTICLE 5.
PAYMENT OF SERP BENEFITS



All SERP Benefits shall be paid in cash from the general assets of a Covered
Employee’s Participating SERP Employer. If a Covered Employee is entitled to a
SERP Benefit on account of service with more than one Participating SERP
Employer, the Pension Board shall determine the manner in which the obligation
to pay such SERP Benefit shall be equitably apportioned between or among such
Participating SERP Employers. A Covered Employee shall have the status of a
general creditor of his/her Participating SERP Employer with respect to any
claim for SERP Benefits.
ARTICLE 6.
PLAN ADMINISTRATION



The Plan shall be administered in the same manner as the Scripps Pension Plan by
the Pension Board and/or its designee(s). The Pension Board shall have the same
rights, powers and duties with respect to the Plan as it has under the terms of
the Scripps Pension Plan. Without limiting the generality of the foregoing, the
Pension Board has full authority to (a) interpret the Plan, (b) determine all
questions relating to the rights and status of Covered Employees and their SERP
Benefits, and (c) make such rules and regulations for the administration of the
Plan as are not inconsistent with its express terms and provisions.
ARTICLE 7.
MISCELLANEOUS PROVISIONS



7.1
ERISA and Governing Law. The Plan is a combination of an excess benefit plan, as
defined in Sections 3(36) and 4(b)(5) of ERISA, and an unfunded deferred
compensation plan for a select group of management or highly compensated
employees, as defined in Section 201(2) and 401(a)(1) of ERISA. As such, the
Plan is expressly excluded from all, or substantially all, of the provisions of
ERISA, including but not limited to Parts 2 and 3 of Title I thereof. None of
the statutory rights and protections conferred on participants by ERISA are
conferred under the terms of this Plan, except as expressly noted or required by
operation of law. To the extent not superseded by federal law, the laws of the
State of Ohio shall control in any and all matters relating to the Plan.



7.2
Incorporation of Scripps Pension Plan Provisions By Reference. The provisions of
the Scripps Pension Plan are hereby fully incorporated by reference, but only to
the extent reference is made by the Plan to such provisions or otherwise
necessary for the proper administration of the Plan. The eligibility of each
Covered Employee for SERP Benefits and the amount of SERP Benefits will be
based, in part, upon the interpretations of the Scripps Pension Plan provisions,
as made by the fiduciaries thereof and such fiduciaries’ interpretations will be
fully binding on this Plan and all parties hereto.








--------------------------------------------------------------------------------





7.3
Claims and Appeals Procedure. The claims and appeals procedure set forth in the
Scripps Pension Plan shall be equally applicable to claims and appeals under the
Plan, and such provisions hereby are incorporated into this Plan by reference.



7.4
Benefits Are Nonassignable. No SERP Benefit may be pledged, assigned,
anticipated or alienated in any way by any Covered Employee or Beneficiary or
personal representative of the foregoing. Moreover, no Covered Employee,
Beneficiary or personal representative of the foregoing shall have any right to
cause benefits otherwise payable under this Plan to be accelerated or paid on
any basis or in any form other than on the basis and in the forms provided for
under Article 4.



7.5
Amendment, Suspension or Termination of Plan. EWSCO hereby reserves the right
and power to amend, suspend or terminate this Plan, in whole or in part, at any
time and from time to time. Moreover, EWSCO may amend the Plan at any time in
its sole discretion to ensure that the Plan complies with the requirements of
Section 409A of the Code or other applicable law. In no event shall any such
action by EWSCO eliminate or reduce any benefit that, prior to such action, had
already become payable under the Plan without the consent of the Covered
Employee, unless EWSCO determines in good faith that such action is necessary to
ensure compliance with Section 409A of the Code. Each Participating SERP
Employer also has the right to withdraw from the Plan with respect to all
employees whose SERP Benefits have not yet become payable under Article 4 hereof
prior to such withdrawal. All actions pursuant to this Section 7.5 shall be set
forth in a written instrument executed by an appropriate corporate officer.



7.6
Delay and/or Discretionary Acceleration of Payments. To the extent permitted
under Section 409A of the Code, EWSCO may, in its sole discretion, delay payment
of a SERP Benefit in accordance with Treasury Regulation Section 1.409A-2(b)(7).
To the extent permitted by Section 409A of the Code, EWSCO may, in its sole
discretion, accelerate the time of a payment under the Plan in accordance with
Treasury Regulation Section 1.409A-3(j). In the event EWSCO exercises its
discretion to delay or accelerate the time of payment under the Plan it shall
also determine, in its sole discretion, the manner in which the SERP Benefit
shall be calculated as of such delayed or accelerated payment date.

7.7
No Guarantee Of Employment. Nothing contained herein shall be construed as a
contract of employment between a Participating SERP Employer and any employee,
or as a right of any employee to continue in the employment of a Participating
SERP Employer, or as a limitation of the right of a Participating SERP Employer
to discharge any of its employees, with or without cause, at any time.

7.8
Severability. If any provision of this Plan shall be held illegal or invalid for
any reason, said illegality or invalidity shall not affect the remaining
provisions hereof; instead, each provision shall be fully severable and the Plan
shall be construed and enforced as if said illegal or invalid provision had
never been included herein.

7.9
Successor Employer. In the event of the dissolution, merger, consolidation or
reorganization of a Participating SERP Employer, the Participating SERP Employer
shall have the unilateral right (but not the obligation) to assign or transfer
its participation in the Plan, or any liability or other obligation arising
thereunder, in whole or in part to a successor, in which case such successor
shall be substituted for the former Participating SERP Employer under the Plan.
The substitution of a successor shall constitute a full and complete assumption
of all associated Plan liabilities by such successor and a full and complete
discharge of the former Participating SERP Employer with respect thereto, and
the






--------------------------------------------------------------------------------





successor shall thereupon have all of the powers, duties and responsibilities of
the prior Participating SERP Employer under the Plan.
7.10
Compliance with Section 409A of the Code. It is intended that Part Two of the
Plan comply with Section 409A of the Code so as to prevent the inclusion in
gross income of any amounts deferred hereunder in a taxable year prior to the
taxable year or years in which such amounts would otherwise actually be
distributed or made available to Covered Employees and their Beneficiaries. The
provisions of the Plan shall be construed, administered, and governed in a
manner that effects such intent. Although the Pension Board and EWSCO shall use
their best efforts to avoid the imposition of taxation, interest and penalties
under Section 409A of the Code, the tax treatment of benefit accruals and
payments under SERP is not warranted or guaranteed. Neither EWSCO nor the
Pension Board shall be held liable for any taxes, interest, penalties or other
monetary amounts owed by any Covered Employee or Beneficiary or other taxpayer
as a result of the Plan. Any reference in this Plan to Section 409A of the Code
will also include any proposed, temporary or final regulations, or any other
guidance, promulgated with respect to such Section 409A of the Code by the U.S.
Department of Treasury or the Internal Revenue Service. For purposes of the
Plan, the phrase “permitted by Section 409A of the Code,” or words or phrases of
similar import, shall mean that the event or circumstance shall only be
permitted to the extent it would not cause an amount deferred or payable under
the Plan to be includible in the gross income of a Covered Employee or
Beneficiary under Section 409A(a)(1) of the Code.

7.11
Limited Cash-Outs. The Pension Board may, in its sole discretion, require a
mandatory lump sum payment of amounts deferred under the Plan that do not exceed
the applicable dollar amount under Section 402(g)(1)(B) of the Code, provided
that the payment results in the termination and liquidation of the entirety of
the Covered Employee’s interest under the Plan, including all agreements,
methods, programs, or other arrangements which, together with this Plan, are
treated as a single non-qualified deferred compensation plan under Section 409A
of the Code and provided further that in the event such payment is made to a
“specified employee” (as defined in Section 409A of the Code) upon a Separation
from Service, such payment shall not be made sooner than 6 months following such
Separation from Service. The provisions of this Section 7.11 shall apply to both
Part One and Part Two of the Plan.

7.12
Covered Employees Deemed to Accept Plan. By accepting any benefit under the
Plan, each Covered Employee and each person claiming under or through any such
Covered Employee shall be conclusively deemed to have indicated his/her
acceptance and ratification of, and consent to, all of the terms and conditions
of the Plan and any action taken under the Plan by the Board, the Pension Board
or EWSCO or the other Participating SERP Employers, in any case in accordance
with the terms and conditions of the Plan.








